Citation Nr: 0117042	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  01-01 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2000 
rating decision by the Boston, Massachusetts RO, which denied 
service connection for an acquired psychiatric disorder, to 
include PTSD.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for an acquired psychiatric disorder, to 
include PTSD.  Specifically, the veteran alleges that his 
psychiatric disorder is secondary to his service-connected 
tinnitus.  In addition, the veteran is preoccupied with 
memories of his service in Korea, where 90 percent of his 
platoon was killed and he is now the only survivor from a 
group of six that enlisted at the same time.

Service connection for PTSD requires medical evidence 
diagnosing the disability in accordance with 38 C.F.R. 
§ 4.125(a) (2000), credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2000).

A review of the claims file reveals evidence that the veteran 
has been diagnosed as having PTSD.  Specifically, in an 
August 2000 letter to the veteran's representative, Dr. 
Sanford Gifford, Staff Psychiatrist at the West Roxbury VA 
Medical Center (VAMC), stated that the veteran was totally 
disabled by two serious conditions: a severe form of tinnitus 
and PTSD.  Furthermore, in a November 2000 letter, Dr. 
Gifford opined that the veteran was suffering from symptoms 
of PTSD, complicated by chronic tinnitus acquired at the same 
time during severe combat exposure during the Korean War. 

To date, the veteran has not provided any information 
regarding alleged stressors; nor has the RO requested any 
such information.  

In an August 2000 letter to the veteran's representative, Dr. 
Gifford indicated that he had seen the veteran in March and 
August 2000, and planned to see the veteran on a regular 
basis; however, the claims file only contains medical records 
for the March 2000 visit.   The Board notes that VA medical 
records are deemed to be constructively of record in 
proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Therefore, it is necessary to obtain these 
records and associate them with the file before further 
review of the veteran's claim may be undertaken.

The veteran also underwent a VA psychiatric examination in 
June 2000 at the Boston VAMC.  In this report, the examiner 
stated among other things that there was: no impairment of 
thought process or communication; no evidence that the 
veteran was suffering from delusions or hallucinations; no 
examples of inappropriate behavior; no suicidal or homicidal 
ideation; no difficulty maintaining personal hygiene and 
activities of daily living; and that there was no indication 
of panic attacks, depression, or of a depressive mood.  The 
examiner stated that the veteran did not meet any diagnostic 
criteria for a DSM-IV diagnosis.

The Board notes that in June 2000, the VA examiner did not 
comment on the medical findings made by Dr. Gifford.  
Therefore, because there are two conflicting medical opinions 
as to whether the veteran suffers from psychiatric 
disability, to include PTSD, the Board deems it necessary for 
the veteran to undergo a VA examination to determine whether 
the veteran suffers from a current psychiatric disorder to 
include PTSD.

Finally, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  Subsequent to 
the RO's adjudication of the claim, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) was enacted into law.  The VCAA fundamentally 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  Given those changes, the Board 
finds that a remand is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for a 
psychiatric disorder to include PTSD.  
After securing the necessary releases, 
the RO should request copies of any 
medical records, including treatment 
records from Dr. Gifford of the West 
Roxbury VAMC, that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.  If the RO is unable to 
obtain all relevant records, the veteran 
should be notified of the records VA is 
unable to obtain, the efforts taken by VA 
to obtain those records and any further 
action to be taken by VA with respect to 
the claim.  The RO is reminded that under 
the Veterans Claims Assistance Act of 
2000 continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The veteran must then be given 
an opportunity to respond.

2.  The RO should contact the veteran and 
ask that he submit any additional 
evidence that supports his position that 
he has a psychiatric disorder which is 
related to his service-connected tinnitus 
or otherwise to service.  Any documents 
received by the RO should be associated 
with the claims folder.  Moreover, the 
veteran and his representative should 
provide a comprehensive statement 
containing as much detail as possible 
regarding all alleged in-service 
stressors.  This statement should include 
such detail as the dates (within 7 days), 
precise locations, an itemized 
description of events, exact units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, unit 
assignments, and any other identifying 
details.  The veteran is hereby informed 
that the United States Court of Appeals 
for Veterans Claims has held that asking 
him to provide the underlying facts, 
i.e., the names of individuals involved, 
the dates, and the places where the 
claimed events occurred, does not 
constitute either an impossible or an 
onerous task.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

3.  After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all claimed 
stressors.  This summary, a copy of the 
veteran's DD 214 and all pertinent 
service personnel documents should be 
sent to Headquarters, United States 
Marine Corps, Code MMRB, Quantico, 
Virginia 22134-0001.  The Marine Corps 
should be asked to attempt to verify the 
occurrence of the incidents and any 
indication of the veteran's involvement 
therein.  This development must be 
undertaken even if the veteran fails to 
provide any additional information 
concerning his claimed stressors.  The RO 
must follow up on all logical development 
suggested by Marine Corps.

4.  Following the receipt of response 
from the Marine Corps and the completion 
of any additional development suggested 
by that office, the RO should formally 
determine whether the veteran engaged in 
combat with the enemy.  In addition, the 
RO must prepare a report detailing the 
nature of any stressor(s) which it has 
determined to have been established by 
the record.  If no stressor has been 
verified, the RO should so state.

5.  The RO should then schedule the 
veteran for a VA psychiatric examination 
to ascertain the nature and etiology of 
all current psychopathology.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner for 
review and all indicated testing should 
be conducted.  The RO must provide the 
examiner with the summary of any verified 
stressor and the examiner must be 
instructed that only these verified, 
corroborated events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in PTSD.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If the veteran is 
found to have PTSD, the symptoms and 
other factors which support the diagnosis 
should be specifically itemized.  THE 
EXAMINER MUST IDENTIFY THE SPECIFIC 
VERIFIED STRESSOR(S) THAT CAUSED ANY 
DIAGNOSED PTSD AND SPECIFY THE EVIDENCE 
RELIED UPON TO DETERMINE THE EXISTENCE OF 
A VERIFIED STRESSOR.  If any other 
psychiatric disorder is diagnosed, the 
examiner should offer an opinion whether 
it is at least as likely as not that the 
disorder is related to the service-
connected tinnitus or otherwise to 
service.  A complete rationale for all 
opinions expressed must be provided.  

6.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examinations and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include the 
necessary opinion, appropriate corrective 
action is to be taken.  

8.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. E. LARKIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



